Citation Nr: 1410504	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel
REMAND

The Veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  (In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.)

The Veteran contends that he has a prostate and bladder disabilities that are related to his in-service exposure to Agent Orange.

The Board notes that exposure to Agent Orange was conceded by the RO in a February 2008 rating decision, noting that records from official sources indicated service in Vietnam from November 1967 to November 1968.

VA treatment records indicate that the Veteran was initially diagnosed with bladder cancer in 2009, with treatments for such in March 2009, July 2009, and February 2010.  Additionally indicated is a diagnosis of chronic active prostatitis, indicated by a biopsy performed in January 2011.

Thus, as the Veteran experienced an event in service (herbicide exposure), has diagnoses of his claimed disabilities, and has suggested a relationship between service and current disability, the Board must remand the claims for medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that additional VA treatment records have been added to the virtual file since certification to the Board.  Thus, such records must be considered on readjudication.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the claims files any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Nashville VA Healthcare System.

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and onset of any prostate disability and bladder cancer.  The claims folders must be made available to and reviewed by the examiner, including electronically filed records.  

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion concerning each currently present bladder and prostate disability as to whether there is a 50 percent or better probability that the disorders are traceable to the Veteran's active military service, to include as due to in-service herbicide exposure experienced while the Veteran served in Vietnam.  

An explanation for each opinion must be provided.  Specifically, the medical reasons for accepting or rejecting the Veteran's theories as to why each disability is traceable to his period of military service (including in-service herbicide exposure) should be set forth in detail.

3.   Thereafter, the AOJ should readjudicate the claims, to include consideration of all records obtained and added to the file (including the electronic file) after the most recent Supplemental Statement of the Case.  If a benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

